DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 150 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: hydraulic pump 110, pneumatic pump 120, centrifuge 130, and shaker 140. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5-6, 8-11, and 18-19 are objected to because of the following informalities.
Regarding claim 1, in l. 1, the recitation “a hydrocarbon waste-gas recycling method comprising the steps” is believed in error for - - a hydrocarbon waste-gas recycling method comprising steps - -.
Regarding claim 5, in l. 1, the recitation “further comprising the step of” is believed in error for - - further comprising a step of - -. The same error appears in c. 6, l. 1 and c. 10, l. 1.
	Regarding claim 8, applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 9, in l. 2, the recitation “selected from the group consisting of” is believed in error for - - selected from a group consisting of - -. The same error appears in c. 18, l. 2 and c. 19, l. 14.
Regarding claim 11, in l. 4, the recitation “from the storage tank to a fuel-gas blend controller” is believed in error for - - from the hydrocarbon storage tank to a fuel-gas blend controller - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, 
in ll. 1-4,  the recitation “A hydrocarbon waste-gas recycling system comprising: a crude-oil storage tank … during a hydrocarbon storage-tank cleaning process” is unclear whether a hydrocarbon waste-gas recycling system comprising a hydrocarbon storage-tank besides the crude-oil storage tank (not supported by 112a) or whether the hydrocarbon storage-tank and the crude-oil storage tank are the same tank (supported by 112a). 
in l. 4, the recitation “from the storage tank to …” is lacks antecedent basis and also unclear whether “the storage tank” meant the hydrocarbon storage-tank or whether “the storage tank” meant the crude-oil storage tank.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 6-8, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brodreskift (WO2012165968A1) in view of Son (WO2017155183A1) and Ziminsky (20090107105)

Regarding claim 1,  Brodreskift teaches the invention as claimed: a hydrocarbon gas recycling method (Brodreskift, title) comprising the steps: 
transporting (Brodreskift, 10, Fig. 1) a hydrocarbon gas composition (Brodreskift, surplus gas, p. 3, ll. 19-22) from a storage tank (Brodreskift, 2, Fig. 1)
blending (Brodreskift, after 10 and 11 feeding into 8, Fig. 1) the hydrocarbon gas composition (Brodreskift, surplus gas, p. 3, ll. 19-22) with a second hydrocarbon composition (Brodreskift, liquefied VOC, p. 7, ll.18-19) to thereby create a third composition (Brodreskift, combustion substance, p. 11, ll. 8-12); and 
using the third composition (Brodreskift, combustion substance, p. 11, ll. 8-12) to fuel a combustion engine (Brodreskift, 8, Fig.1 and p. 2, ll.14-16).
		Brodreskift does not teach the hydrocarbon gas is a waste gas, which is generated during a hydrocarbon storage-tank cleaning process, and is transported to a fuel-gas blend controller. Brodreskift also does not teach the second hydrocarbon composition and the third composition are gas-phase.
		However, Son teaches a hydrocarbon gas (Son, gas is transported to 230, Fig. 2 and p. 4, para. 4, middle) is a waste gas, which is generated during a hydrocarbon (Son, crude oil, title) storage-tank cleaning process (Son, title). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift incorporating the teaching of Son to use a hydrocarbon waste-gas composition, which is generated during an inevitable process of cleaning hydrocarbon storage-tank by removing sludge accumulated in the tank (Son, p. 1, para. 3), as a gas-phase fuel for a combustion engine because treating harmful gas generated in a hydrocarbon storage-tank (crude-oil tank) cleaning process can prevent environmental pollution (Son, p. 1, para. 7).
		Brodreskift in view of Son does not teach the hydrocarbon waste-gas is transported to a fuel-gas blend controller as while as the second hydrocarbon composition and the third composition are gas-phase.
	However, Ziminsky teaches a fuel blending device (Ziminsky, 66, Fig. 1) configured to blend a first gaseous fuel (Ziminsky, abstract and 62, Fig. 1) and a second gaseous fuel (Ziminsky, abstract and 64, Fig. 1) into a blended gaseous fuel (Ziminsky, 80, Fig. 1) and then injects the blended gaseous fuel into a combustor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son incorporating the teaching of Ziminsky to add a fuel blending device to blend the hydrocarbon waste-gas composition and the second hydrocarbon gas-phase composition with an appropriate ratio to reduce flashback occurrences, which is caused by a highly reactive fuel stream with a very small characteristic chemical time from a low MWI and high fuel reactivity fuel like the hydrocarbon waste-gas composition, to avoid possible damaging to hardware within the combustor (Ziminsky, p. 1, [0003]).

	Regarding claim 2, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Son further teaches wherein the hydrocarbon storage-tank cleaning process is a crude-oil storage-tank cleaning process (Son, title). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the further teaching of Son to apply the same method while cleaning a crude-oil storage-tank because treating harmful gas generated in a crude-oil tank cleaning process can prevent environmental pollution by (Son, p. 1, para. 7).

	Regarding claim 3, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift further teaches wherein the combustion engine powers an electric generator (Brodreskift, 12, Fig. 1).

Regarding claim 6, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift further teaches using a heat recovery unit (Brodreskift, 14, Fig. 1) to recover heat from exhaust emitted (Brodreskift, via 15, Fig. 1) by the combustion engine (Brodreskift, 8, Fig. 1).

Regarding claim 7, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift further teaches a pipeline (Brodreskift, 10, Fig. 1) is used to transport the hydrocarbon gas composition (Brodreskift, surplus gas, p. 3, ll. 19-22) from the storage tank (Brodreskift, 2, Fig. 1). Brodreskift in view of Son and Ziminsky discussed so far does not teach the hydrocarbon gas is a waste gas and is transported from a storage tank that is being cleaned to a fuel-gas blend controller. 
		However, Son teaches a hydrocarbon gas (Son, gas is transported to 230, Fig. 2 and p. 4, para. 4, middle) is a waste gas, which is generated during a hydrocarbon (Son, crude oil, title) storage-tank cleaning process (Son, title). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Son to use a hydrocarbon waste-gas composition, which is generated during an inevitable process of cleaning hydrocarbon storage-tank by removing sludge accumulated in the tank (Son, p. 1, para. 3), as a gas-phase fuel for a combustion engine because treating harmful gas generated in a hydrocarbon storage-tank (crude-oil tank) cleaning process can prevent environmental pollution (Son, p. 1, para. 7).
		Brodreskift in view of Son and Ziminsky discussed so far does not teach the hydrocarbon waste-gas is transported to a fuel-gas blend controller.
	However, Ziminsky teaches a fuel blending device (Ziminsky, 66, Fig. 1) configured to combine a first gaseous fuel (Ziminsky, abstract and 62, Fig. 1) and a second gaseous fuel (Ziminsky, abstract and 64, Fig. 1) into a blended gaseous fuel (Ziminsky, 80, Fig. 1) and then injects the blended gaseous fuel into a combustor. Ziminsky also teaches  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son incorporating the teaching of Ziminsky to add a fuel blending device to blend the hydrocarbon waste-gas composition and the second hydrocarbon gas-phase composition with an appropriate ratio to reduce flashback occurrences to reduce flashback occurrences, which caused by a highly reactive fuel stream with a very small characteristic chemical time from a low MWI and high fuel reactivity fuel like the hydrocarbon waste-gas composition, to avoid possible damaging to hardware within the combustor (Ziminsky, p. 1, [0003]), 

Regarding claim 8, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift further teaches a pipeline (Brodreskift, 10, Fig. 1) is used to transport the hydrocarbon gas composition (Brodreskift, surplus gas, p. 3, ll. 19-22) from the storage tank (Brodreskift, 2, Fig. 1). Brodreskift in view of Son and Ziminsky discussed so far does not teach the hydrocarbon gas is a waste gas and is transported from a storage tank that is being cleaned to a fuel-gas blend controller. 
		However, Son teaches a hydrocarbon gas (Son, gas is transported to 230, Fig. 2 and p. 4, para. 4, middle) is a waste gas, which is generated during a hydrocarbon (Son, crude oil, title) storage-tank cleaning process (Son, title). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Son to use a hydrocarbon waste-gas composition, which is generated during an inevitable process of cleaning hydrocarbon storage-tank by removing sludge accumulated in the tank (Son, p. 1, para. 3), as a gas-phase fuel for a combustion engine because treating harmful gas generated in a hydrocarbon storage-tank (crude-oil tank) cleaning process can prevent environmental pollution (Son, p. 1, para. 7).
		Brodreskift in view of Son and Ziminsky discussed so far does not teach the hydrocarbon waste-gas is transported to a fuel-gas blend controller.
	However, Ziminsky teaches a fuel blending device (Ziminsky, 66, Fig. 1) configured to blend a first gaseous fuel (Ziminsky, abstract and 62, Fig. 1) and a second gaseous fuel (Ziminsky, abstract and 64, Fig. 1) into a blended gaseous fuel (Ziminsky, 80, Fig. 1) and then injects the blended gaseous fuel into a combustor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son incorporating the teaching of Ziminsky to add a fuel blending device to blend the hydrocarbon waste-gas composition and the second hydrocarbon gas-phase composition with an appropriate ratio to reduce flashback occurrences, which caused by a highly reactive fuel stream with a very small characteristic chemical time from a low MWI and high fuel reactivity fuel like the hydrocarbon waste-gas composition, to avoid possible damaging to hardware within the combustor (Ziminsky, p. 1, [0003]).

Regarding claim 11, Brodreskift teaches the invention as claimed: a hydrocarbon gas recycling system (Brodreskift, Fig. 1) comprising: 
a hydrocarbon storage tank (Brodreskift, 2, Fig. 1);
a pipeline (Brodreskift, 10, Fig. 1) configured to transport a hydrocarbon gas composition (Brodreskift, surplus gas, p. 3, ll. 19-22) from a storage tank (Brodreskift, 2, Fig. 1)
a combustion engine (Brodreskift, 8, Fig. 1) configured to receive and use a third (blended) composition as a fuel source (Brodreskift, p. 2, ll.14-16).
		Brodreskift does not teach the hydrocarbon gas is a waste gas, which is generated during a hydrocarbon storage-tank cleaning process, and is transported to a fuel-gas blend controller. Brodreskift also does not teach the fuel-gas blend controller configured to combine the hydrocarbon waste-gas composition with a second gas-phase composition to thereby create a third gas-phase composition; the fuel-gas blend controller further configured to emit controlled amounts of the third gas- phase composition.
		However, Son teaches a hydrocarbon gas (Son, gas is transported to 230, Fig. 2 and p. 4, para. 4, middle) is a waste gas, which is generated during a hydrocarbon (Son, crude oil, title) storage-tank cleaning process (Son, title) and the hydrocarbon waste-gas has low Modified Wobbe Index (MWI) and high fuel reactivity because of the light hydrocarbon composition (Son, gas is transported to 230, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift incorporating the teaching of Son to use a hydrocarbon waste-gas composition, which is generated during an inevitable process of cleaning hydrocarbon storage-tank by removing sludge accumulated in the tank (Son, p. 1, para. 3), as a gas-phase fuel for a combustion engine because treating harmful gas generated in a hydrocarbon storage-tank (crude-oil tank) cleaning process can prevent environmental pollution (Son, p. 1, para. 7).		
		Brodreskift in view of Son does not teach the hydrocarbon waste-gas is transported to a fuel-gas blend controller and the fuel-gas blend controller configured to combine the hydrocarbon waste-gas composition with a second gas-phase composition to thereby create a third gas-phase composition; the fuel-gas blend controller further configured to emit controlled amounts of the third gas- phase composition.
	However, Ziminsky teaches a fuel blending device (Ziminsky, 66, Fig. 1) configured to combine a first gaseous fuel (Ziminsky, abstract, 62, Fig. 1), which has low Modified Wobbe Index (MWI) and high fuel reactivity (Ziminsky, p. 1, [0002]), and a second gas-phase fuel (Ziminsky. Abstract, 64, Fig. 1), which has high MWI and low fuel reactivity (Ziminsky, p. 1, [0002]), to thereby create a third gas-phase fuel (Ziminsky, 80, Fig. 1). Ziminsky also teaches the fuel-gas blend controller (Ziminsky, 66, Fig. 1) further configured to emit controlled amounts of the third (Ziminsky, 80, Fig. 1) gas-phase composition (Ziminsky, via control system 82, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son incorporating the teaching of Ziminsky to add a fuel blending device to blend the hydrocarbon waste-gas composition and the second hydrocarbon gas-phase composition and control the emitting amount of the blended third gas-phase composition with an appropriate ratio to reduce flashback occurrences, which is caused by a highly reactive fuel stream with a very small characteristic chemical time from a low MWI and high fuel reactivity fuel like the hydrocarbon waste-gas composition, to avoid possible damaging to hardware within the combustor (Ziminsky, p. 1, [0003]). 

	Regarding claim 12, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Son further teaches wherein the hydrocarbon storage tank is a crude-oil storage tank (Son, title). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the further teaching of Son to apply the same method while cleaning a crude-oil storage-tank because treating harmful gas generated in a crude oil tank cleaning process can prevent environmental pollution by (Son, p. 1, para. 7).

	Regarding claim 13, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift further teaches wherein the combustion engine is configured to power an electric generator (Brodreskift, 12, Fig. 1).

Regarding claim 17, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift further teaches a heat recovery unit (Brodreskift, 14, Fig. 1) configured to recover heat from exhaust emitted (Brodreskift, via 15, Fig. 1) by the combustion engine (Brodreskift, 8, Fig. 1).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brodreskift (WO2012165968A1) in view of Son (WO2017155183A1), Ziminsky (20090107105), and Kataoka (20060087294).

	Regarding claim 4, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not teach wherein the second hydrocarbon gas-phase composition is propane gas. 
	However, Kataoka teaches propane having a large heating value can be used to mix with a gas having a small heating value (Kataoka, p. 1, [0007]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Kataoka to use propane as the second hydrocarbon gas-phase composition to mix with the hydrocarbon waste-gas composition and used the blended gas to fuel the combustion engine because a lower heating value fuel gas like the hydrocarbon waste-gas is less likely to be ignited and to be stably combusted in a heat engine such as a gas turbine or a gas engine (Kataoka, p. 1, [0005]) and need to be blend with a higher heating value fuel gas like propane (Kataoka, p. 1, [0007]).

	Regarding claim 14, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not teach wherein the second hydrocarbon gas-phase composition is propane gas. 
	However, Kataoka teaches propane having a large heating value can be used to mix with a gas having a small heating value (Kataoka, p. 1, [0007]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Kataoka to use propane as the second hydrocarbon gas-phase composition to mix with the hydrocarbon waste-gas composition and used the blended gas to fuel the combustion engine because a lower heating value fuel gas like the hydrocarbon waste-gas is less likely to be ignited and to be stably combusted in a heat engine such as a gas turbine or a gas engine (Kataoka, p. 1, [0005]) and need to be blend with a higher heating value fuel gas like propane (Kataoka, p. 1, [0007]).

	Claims 5, 9, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brodreskift (WO2012165968A1) in view of Son (WO2017155183A1), Ziminsky (20090107105), and Hinderliter (20190383123).
	
	Regarding claim 5,  Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not teach using electricity generated by the electric generator to power at least one electric motor.
	However, Hinderliter teaches a generator (Hinderliter, 50, Fig. 1) providing electricity to at least one electric motor (Hinderliter, for pump 36, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Hinderliter to use electricity generated by the electric generator to power electric motors for any suitable equipment onsite, such as pumps, because by directly providing electricity to multiple equipment via a power bus (Hinderliter, 70, Fig. 1) is simple, safe, reliable, and may include less configurations requiring less space and time to resolve (Hinderliter, p. 1 [0003], bottom).
	
	Regarding claim 9, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not wherein the at least one electric motor is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump, a pneumatic pump, a centrifuge, a shaker, and a heat exchanger.
	However, Hinderliter teaches wherein the at least one electric motor (Hinderliter, for the pump 36, Fig. 1) is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump (Hinderliter, 36, Fig. 1), a pneumatic pump, a centrifuge, a shaker, and a heat exchanger. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Hinderliter to use electricity generated by the electric generator to power electric motors for any suitable equipment onsite, such as pumps, because by directly providing electricity to multiple equipment via a power bus (Hinderliter, 70, Fig. 1) is simple, safe, reliable, and may include less configurations requiring less space and time to resolve (Hinderliter, p. 1 [0003]).

	Regarding claim 15, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not teach an electric motor configured to receive electricity from the electric generator.
	However, Hinderliter teaches an electric motor (Hinderliter, for pump 36, Fig. 1) configured to receive electricity from the electric generator (Hinderliter, 50, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Hinderliter to use electricity generated by the electric generator to power electric motors for any suitable equipment onsite, such as pumps, because by directly providing electricity to multiple equipment via a power bus (Hinderliter, 70, Fig. 1) is simple, safe, reliable, and may include less configurations requiring less space and time to resolve instead of providing comparing to power each equipment, such as pumps, on site via individual mobile power sources (Hinderliter, p. 1 [0003]).

	Regarding claim 18, Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not wherein the electric motor is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump, a pneumatic pump, a centrifuge, a shaker, and a heat exchanger.
	However, Hinderliter teaches wherein the electric motor (Hinderliter, for the pump 36, Fig. 1) is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump (Hinderliter, 36, Fig. 1), a pneumatic pump, a centrifuge, a shaker, and a heat exchanger. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Hinderliter to use electricity generated by the electric generator to power electric motors for any suitable equipment onsite, such as pumps, because by directly providing electricity to multiple equipment via a power bus (Hinderliter, 70, Fig. 1) is simple, safe, reliable, and may include less configurations requiring less space and time to resolve instead of providing comparing to power each equipment, such as pumps, on site via individual mobile power sources (Hinderliter, p. 1 [0003]).
	
Regarding claim 19, Brodreskift teaches the invention as claimed: a hydrocarbon gas recycling system (Brodreskift, Fig. 1) comprising: 
a crude-oil storage tank (Brodreskift, 2, Fig. 1);
a pipeline (Brodreskift, 10, Fig. 1) configured to transport a hydrocarbon gas composition (Brodreskift, surplus gas, p. 3, ll. 19-22) from the storage tank (Brodreskift, 2, Fig. 1)
a combustion engine (Brodreskift, 8, Fig. 1) configured to receive and use a third (blended) composition as a fuel source (Brodreskift, p. 2, ll.14-16).
the combustion engine (Brodreskift, 8, Fig. 1) configured to power an electric generator (Brodreskift, 12, Fig. 1);
		Brodreskift does not teach the hydrocarbon gas is a waste gas, which is generated during a hydrocarbon storage-tank cleaning process, and is transported to a fuel-gas blend controller. Brodreskift also does not teach the fuel-gas blend controller configured to combine the hydrocarbon waste-gas composition with a second gas-phase composition to thereby create a third gas-phase composition; the fuel-gas blend controller further configured to emit controlled amounts of the third gas- phase composition; an electric motor configured to receive electricity from the electric generator; and the electric motor is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump, a pneumatic pump, a centrifuge, a shaker, and a heat exchanger.
		However, Son teaches the hydrocarbon gas (Son, gas is transported to 230, Fig. 2 and p. 4, para. 4, middle) is a waste gas, which is generated during a hydrocarbon (Son, crude oil, title) storage-tank cleaning process (Son, title), which has low Modified Wobbe Index (MWI) and high fuel reactivity because of the light hydrocarbon composition (Son, gas is transported to 230, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift incorporating the teaching of Son to use a hydrocarbon waste-gas composition, which is generated during an inevitable process of cleaning hydrocarbon storage-tank by removing sludge accumulated in the tank (Son, p. 1, para. 3), as a gas-phase fuel for a combustion engine because treating harmful gas generated in a hydrocarbon storage-tank (crude-oil tank) cleaning process can prevent environmental pollution (Son, p. 1, para. 7).
		Brodreskift in view of Son does not teach the hydrocarbon waste-gas is transported to a fuel-gas blend controller and the fuel-gas blend controller configured to combine the hydrocarbon waste-gas composition with a second gas-phase composition to thereby create a third gas-phase composition; the fuel-gas blend controller further configured to emit controlled amounts of the third gas- phase composition; an electric motor configured to receive electricity from the electric generator; and the electric motor is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump, a pneumatic pump, a centrifuge, a shaker, and a heat exchanger.
	However, Ziminsky teaches a fuel blending device (Ziminsky, 66, Fig. 1) configured to combine a first gaseous fuel (Ziminsky, abstract, 62, Fig. 1), which has low Modified Wobbe Index (MWI) and high fuel reactivity (Ziminsky, p. 1, [0002]), and a second gas-phase fuel (Ziminsky. Abstract, 64, Fig. 1), which has high MWI and low fuel reactivity (Ziminsky, p. 1, [0002]), to thereby create a third gas-phase fuel (Ziminsky, 80, Fig. 1). Ziminsky also teaches the fuel-gas blend controller (Ziminsky, 66, Fig. 1) further configured to emit controlled amounts of the third (blended) gas- phase composition (Ziminsky, via control system 82, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son incorporating the teaching of Ziminsky to add a fuel blending device to blend the hydrocarbon waste gas composition and the second hydrocarbon gas-phase composition and control the emitting amount of the blended third gas-phase composition to reduce flashback occurrences with an appropriate ratio to reduce flashback occurrences, which is caused by a highly reactive fuel stream with a very small characteristic chemical time from low MWI and high fuel reactivity fuel like the hydrocarbon waste-gas composition, to avoid possible damaging to hardware within the combustor (Ziminsky, p. 1, [0003]).
		Brodreskift in view of Son and Ziminsky does not teach an electric motor configured to receive electricity from the electric generator; and the electric motor is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump, a pneumatic pump, a centrifuge, a shaker, and a heat exchanger.
	However, Hinderliter teaches an electric motor (Hinderliter, for pump 36, Fig. 1) configured to receive electricity from the electric generator (Hinderliter, 50, Fig. 1) and the electric motor (Hinderliter, for pump 36, Fig. 1) is in an apparatus selected from the group consisting of an air compressor, a hydraulic pump (Hinderliter, 36, Fig. 1), a pneumatic pump, a centrifuge, a shaker, and a heat exchanger. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son, Ziminsky incorporating the teaching of Hinderliter to use electricity generated by the electric generator to power electric motors for any suitable equipment onsite, such as pumps, because by directly providing electricity to multiple equipment via a power bus (Hinderliter, 70, Fig. 1) is simple, safe, reliable, and may include less configurations requiring less space and time to resolve instead of providing comparing to power each equipment, such as pumps, on site via individual mobile power sources (Hinderliter, p. 1 [0003]).

	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodreskift (WO2012165968A1) in view of Son (WO2017155183A1), Ziminsky (20090107105), and Ernst (10125692).

	Regarding claim 10,  Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not teach using electricity generated by the electric generator to charge a battery.
	However, Ernst teaches using electricity generated by the electric generator (Ernst, 140, Fig. 1) to charge a battery (Ernst, 152, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Ernst to add a battery, which can be charge with the electricity generated by the electric generator, to save the electricity for further using, such as converting the received electrical energy into rotational power, which is then supplied to the turbine engine (Ernst, col. 6, ll. 15-20).

	Regarding claim 16,  Brodreskift in view of Son and Ziminsky teaches the invention as claimed and as discussed above. Brodreskift in view of Son and Ziminsky discussed so far does not teach a battery configured to receive and store electricity from the electric generator.
	However, Ernst teaches a battery (Ernst, 152, Fig. 1) configured to receive and store electricity from the electric generator (Ernst, 140, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brodreskift in view of Son and Ziminsky discussed so far incorporating the teaching of Ernst to add a battery, which can be charge with the electricity generated by the electric generator, to save the electricity for further using, such as converting the received electrical energy into rotational power, which is then supplied to the turbine engine (Ernst, col. 6, ll. 15-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/JINGCHEN LIU/Examiner, Art Unit 3741